DETAILED ACTION
This action is responsive to the amendment filed 03/10/2022. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 16-19 recites “A computer program product comprising one or more computer readable storage media". The Examiner notes that specification paragraph 127 recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”. Therefore, the claimed invention is not directed to non-statutory subject matter, and 101 rejection does not apply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim . The Examiner respectfully notes that Claim 1 recites the limitation “identifying first data at the modified volatile memory address locations in the volatile transaction cache, identifying second data at corresponding persistent memory address locations in the persistent memory”. Therefore, the limitation recited in Claim 5 is already in Claim 1, and Claim 5 does not specify a further limitation of the subject matter claimed.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 5787460 A), referred herein as Yashiro,  in view of Lesartre (US 20160147620 A1) , referred herein as Lesartre, further in view of Calciu et al. (US 20190129716 A1), referred herein as Calciu.  
Regarding Claim 1, Yashiro teaches
A computer-implemented method, comprising: receiving a request to perform a transaction in persistent memory at a first node; (Yashiro Col. 5, lines 8-14: When accepting an updating request from an upper apparatus, the access processing section forms new redundant information on the basis of new data, the data before updating, and the redundant information before updating and updates the data and redundant information before updating stored in the disk array to the new data and redundant information.)
implementing the transaction within a volatile transaction cache at the first node; (Yashiro Col. 5, line 20-22: Further, the invention has a cache memory to form the redundant information without accessing the disk apparatus of the disk array. Col. 5, lines 28-32: Before the disk array is updated by the access processing section, a cache control section searches the data and/or redundant information before updating from the cache memory and supplies to the access processing section, thereby forming the redundant information.)
determining, at the first node, parity data for the transaction, including: (Yashiro Col. 5, line 19
New parity=new data (+) old data (+) old parity)
determining modified memory address locations in the cache that have been written during the transaction, (Yashiro Col. 6, lines 40-45: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus and, after that, writes the new data transferred from the upper apparatus. Col. 10, line 13-14: FIG. 8 shows a construction of the cache control section 24 in FIG. 7. Col. 10, line 30-38: In case of reading out from the cache memory 26, the contents in the indicated memory address are transferred to the bus 14 through the memory control circuit 68, buffer circuit 66, and bus control circuit 64. In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26.) (i.e. the designated address in the cache memory is the modified address locations)
identifying first data at the modified address locations in the cache, (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data)
identifying second data at corresponding persistent memory address locations in the persistent memory, (Yashiro Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.)
and performing one or more actions on the first data and the second data to obtain the parity data; (Yashiro Col. 15, lines 17-18: FIG. 20 is a flowchart showing the details of the writing process. Col. 15, lines 31-32: In step S5, the new parity is formed in accordance with the equation (1)  Col. 3, lines 59-63: new parities can be calculated from the following equation (1). Old data (+) old parity (+) new data=new parity (1) where, (+) denotes the exclusive OR)
and transferring results of the transaction from the cache to the persistent memory at the first node. (Yashiro Col. 11, lines 28-32: After the new parity was formed, the new data is written into the disk apparatus and is updated. The new parity is written into the updating sector of the disk apparatus 32-5 for parities and updated.)
Yashiro does not  teach sending the parity data from the first node to a parity node; 
However, Lesartre teaches sending the parity data from the first node to a parity node; (Lesartre [0024 ]the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node)
Yashiro and Lesartre are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro and Lesartre before him or her to modify the Yashiro’s system with Lesartre’s teaching. The motivation for doing so would be that the parity node provides access the redundant data during failure of the persistent main memory to improve data protection (Lesartre abst).
	Yashiro-Lesartre teaches cache memory  (Yashiro Col. 5, line 20-22: Further, the invention has a cache memory to form the redundant information without accessing the disk apparatus of the disk array.), but Yashiro-Lesartre does not explicitly teach the cache memory as volatile transaction cache, implementing the transaction within a volatile transaction cache at the first node; volatile memory address locations; and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node.
However, Calciu teaches implementing the transaction within a volatile transaction cache at the first node; (Calciu Abst: The disclosure provides an approach for atomically executing computer instructions by a CPU of a computing device comprising non-volatile memory, the CPU configured to implement hardware transactional memory (HTM). The approach further includes marking the copied cache lines as transactional, processing the instruction to create a persistent log within non-volatile memory. [0005]caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110. For example, a variable X may be stored in NVM 112. Code may be executed by CPU 102 to modify the value of X, such as an instruction of X=5. In order to modify X, the cache line in which the current value of X is stored in NVM 112 may be brought into L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110). The value of X may then be modified in place in the L1 cache 106.) volatile memory address locations; (Calciu [0032] As indicated above, the log write would include the memory address of data being modified, as well as the new or old value of the data, depending on whether an undo or redo log is implemented. [0083] cache line addresses [0086] CPU 102 marks copied cache line(s) in block 210 as transactional.)
and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node. (Calciu [0024] A “flush” instruction (e.g., operation) may ensure that the contents of a cache are stored in NVM 112 and evicted from the cache.)
Yashiro, Lesartre and Calciu are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro, Lesartre and Calciu before him or her to modify the Yashiro-Lesartre’s system with Calciu’s teaching of HTM. The motivation for doing so would be simple substitution on one known element (volatile transaction cache) for another (general cache memory) to obtain predictable results of performing transaction in a volatile memory cache.
 Regarding Claim 2, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein the transaction includes a modification of data currently stored within the persistent memory. (Yashiro Col. 5, lines 8-14: When accepting an updating request from an upper apparatus, the access processing section forms new redundant information on the basis of new data, the data before updating, and the redundant information before updating and updates the data and redundant information before updating stored in the disk array to the new data and redundant information.) (an updating request is to modify data)
Regarding Claim 3, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein the transaction includes a removal of data currently stored within the persistent memory.(Yashiro Col. 17, lines 18-20: FIG. 33 shows another deleting process of the disk apparatuses 32-1 to 32-5 in the fourth embodiment. In the case where such a data deletion was performed.)
Regarding Claim 4, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein the first node includes one of a plurality of nodes in a network. (Lesartre [0030] FIG. 2 The computing nodes 202 and persistent main memories 210 are communicably coupled to each other through a network 204.) 
Regarding Claim 5, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein a correlation is determined between volatile memory address locations in the volatile transaction cache of the first node and persistent memory locations in the persistent memory of the first node. (Yashiro Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.)
Regarding Claim 6, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein the volatile transaction cache includes a pool of volatile memory that acts as a staging cache during the transaction.  
(Calciu [0005] caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110)… The value of X may then be modified in place in the L1 cache 106. However, the value of X may not be persistent in this state as it may only be modified in one or more of L1 cache 106, L2 cache 108, and L3 cache 110 and not yet persisted and stored in NVM 112.)
Regarding Claim 7, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein the transaction is performed within volatile memory address locations of the volatile transaction cache.  (Calciu [0005] caches used along with NVM are usually volatile.) (Yashiro Col. 5, line 20-22: Further, the invention has a cache memory to form the redundant information without accessing the disk apparatus of the disk array. Col. 5, lines 28-32: Before the disk array is updated by the access processing section, a cache control section searches the data and/or redundant information before updating from the cache memory and supplies to the access processing section, thereby forming the redundant information.)
Regarding Claim 9, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein the parity data is determined by performing one or more exclusive OR (XOR) operations on the first data and the second data (Yashiro Col. 15, lines 17-18: FIG. 20 is a flowchart showing the details of the writing process. Col. 15, lines 31-32: In step S5, the new parity is formed in accordance with the equation (1)  Col. 3, lines 59-63: new parities can be calculated from the following equation (1). Old data (+) old parity (+) new data=new parity (1) where, (+) denotes the exclusive OR)
Regarding Claim 10, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein the parity data is sent from the volatile transaction cache at the first node to persistent storage at the parity node (Yashiro Col. 11, lines 28-32: After the new parity was formed, the new data is written into the disk apparatus and is updated. The new parity is written into the updating sector of the disk apparatus 32-5 for parities and updated.)
(Lesartre [0024 ]the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node)
Regarding Claim 11, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein the first data within the modified volatile memory address locations is copied to corresponding persistent memory address locations in the persistent memory, utilizing a determined correlation. (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data) (Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.) (Col. 24, line 56-57: update said disk array with said new parity information and said new data) (i.e. update old data with new data is to copy new data to corresponding persistent memory)
Regarding Claim 16, Yashiro teaches
receiving a request to perform a transaction in persistent memory at a first node;  (Yashiro Col. 5, lines 8-14: When accepting an updating request from an upper apparatus, the access processing section forms new redundant information on the basis of new data, the data before updating, and the redundant information before updating and updates the data and redundant information before updating stored in the disk array to the new data and redundant information.)
implementing the transaction within cache at the first node; (Yashiro Col. 5, line 20-22: Further, the invention has a cache memory to form the redundant information without accessing the disk apparatus of the disk array. Col. 5, lines 28-32: Before the disk array is updated by the access processing section, a cache control section searches the data and/or redundant information before updating from the cache memory and supplies to the access processing section, thereby forming the redundant information.)
determining, at the first node, parity data for the transaction, including: (Yashiro Col. 5, line 19: New parity=new data (+) old data (+) old parity)
determining modified volatile memory address locations in cache that have been written during the transaction, (Yashiro Col. 6, lines 40-45: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus and, after that, writes the new data transferred from the upper apparatus. Col. 10, line 13-14: FIG. 8 shows a construction of the cache control section 24 in FIG. 7. Col. 10, line 30-38: In case of reading out from the cache memory 26, the contents in the indicated memory address are transferred to the bus 14 through the memory control circuit 68, buffer circuit 66, and bus control circuit 64. In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26.) (i.e. the designated address in the cache memory is the modified address locations)
 identifying first data at the modified memory address locations in the ache, (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data)
identifying second data at corresponding persistent memory address locations in the persistent memory, (Yashiro Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.)
and performing one or more actions on the first data and the second data to obtain the parity data;
 (Yashiro Col. 15, lines 17-18: FIG. 20 is a flowchart showing the details of the writing process. Col. 15, lines 31-32: In step S5, the new parity is formed in accordance with the equation (1)  Col. 3, lines 59-63: new parities can be calculated from the following equation (1). Old data (+) old parity (+) new data=new parity (1) where, (+) denotes the exclusive OR)
and transferring results of the transaction from the cache to the persistent memory at the first node. (Yashiro Col. 11, lines 28-32: After the new parity was formed, the new data is written into the disk apparatus and is updated. The new parity is written into the updating sector of the disk apparatus 32-5 for parities and updated.)
Yashiro does not  teach A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: , by the one or more processors, sending, by the one or more processors, the parity data from the first node to a parity node; 
However, Lesartre teaches A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: (Lesartre [0023] the data recovery engine can include a non-transitory, computer-readable medium for storing instructions, one or more processors for executing the instructions, or a combination thereof.) , by the one or more processors, (Lesartre [0031] The compute nodes 202 include a Central Processing Unit (CPU) 206 to execute stored instructions. The CPU 206 can be a single core processor, a multi-core processor, or any other suitable processor.) sending, by the one or more processors, the parity data from the first node to a parity node; (Lesartre [0024 ]the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node )
Yashiro and Lesartre are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro and Lesartre before him or her to modify the Yashiro’s system with Lesartre’s teaching. The motivation for doing so would be that the parity node provides access the redundant data during failure of the persistent main memory to improve data protection (Lesartre abst).
	Yashiro-Lesartre teaches cache memory  (Yashiro Col. 5, line 20-22: Further, the invention has a cache memory to form the redundant information without accessing the disk apparatus of the disk array.), but Yashiro-Lesartre does not explicitly teach the cache memory as volatile transaction cache, implementing the transaction within a volatile transaction cache at the first node; volatile memory address locations; and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node.
However, Calciu teaches implementing the transaction within a volatile transaction cache at the first node; (Calciu Abst: The disclosure provides an approach for atomically executing computer instructions by a CPU of a computing device comprising non-volatile memory, the CPU configured to implement hardware transactional memory (HTM). The approach further includes marking the copied cache lines as transactional, processing the instruction to create a persistent log within non-volatile memory. [0005]caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110. For example, a variable X may be stored in NVM 112. Code may be executed by CPU 102 to modify the value of X, such as an instruction of X=5. In order to modify X, the cache line in which the current value of X is stored in NVM 112 may be brought into L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110). The value of X may then be modified in place in the L1 cache 106.) volatile memory address locations; (Calciu [0032] As indicated above, the log write would include the memory address of data being modified, as well as the new or old value of the data, depending on whether an undo or redo log is implemented. [0083] cache line addresses [0086] CPU 102 marks copied cache line(s) in block 210 as transactional.)
and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node. (Calciu [0024] A “flush” instruction (e.g., operation) may ensure that the contents of a cache are stored in NVM 112 and evicted from the cache.)
Yashiro, Lesartre and Calciu are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro, Lesartre and Calciu before him or her to modify the Yashiro-Lesartre’s system with Calciu’s teaching of HTM. The motivation for doing so would be simple substitution on one known element (volatile transaction cache) for another (general cache memory) to obtain predictable results of performing transaction in a volatile memory cache.
Regarding Claim 17, Yashiro, Lesartre and Calciu teach 
The computer program product of Claim 16, wherein the transaction includes a modification of data currently stored within the persistent memory. (Yashiro Col. 5, lines 8-14: When accepting an updating request from an upper apparatus, the access processing section forms new redundant information on the basis of new data, the data before updating, and the redundant information before updating and updates the data and redundant information before updating stored in the disk array to the new data and redundant information.) (an updating request is to modify data
Regarding Claim 18, Yashiro, Lesartre and Calciu teach
The computer program product of Claim 16, wherein the transaction includes a removal of data currently stored within the persistent memory.(Yashiro Col. 17, lines 18-20: FIG. 33 shows another deleting process of the disk apparatuses 32-1 to 32-5 in the fourth embodiment. In the case where such a data deletion was performed.)
Regarding Claim 19, Yashiro, Lesartre and Calciu teach
The computer program product of Claim 16, wherein the first node includes one of a plurality of nodes in a network. (Lesartre [0030] FIG. 2 The computing nodes 202 and persistent main memories 210 are communicably coupled to each other through a network 204.) 
Regarding Claim 20, Yashiro teaches
receive a request to perform a transaction in persistent memory at a first node;  (Yashiro Col. 5, lines 8-14: When accepting an updating request from an upper apparatus, the access processing section forms new redundant information on the basis of new data, the data before updating, and the redundant information before updating and updates the data and redundant information before updating stored in the disk array to the new data and redundant information.)
implement the transaction within a cache at the first node; (Yashiro Col. 5, line 20-22: Further, the invention has a cache memory to form the redundant information without accessing the disk apparatus of the disk array. Col. 5, lines 28-32: Before the disk array is updated by the access processing section, a cache control section searches the data and/or redundant information before updating from the cache memory and supplies to the access processing section, thereby forming the redundant information.)
determine parity data for the transaction, including: (Yashiro Col. 5, line 19: New parity=new data (+) old data (+) old parity)
determine modified volatile memory address locations in cache that have been written during the transaction, (Yashiro Col. 6, lines 40-45: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus and, after that, writes the new data transferred from the upper apparatus. Col. 10, line 13-14: FIG. 8 shows a construction of the cache control section 24 in FIG. 7. Col. 10, line 30-38: In case of reading out from the cache memory 26, the contents in the indicated memory address are transferred to the bus 14 through the memory control circuit 68, buffer circuit 66, and bus control circuit 64. In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26.) (i.e. the designated address in the cache memory is the modified address locations)
identifying first data at the modified memory address locations in the ache, (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data)
identifying second data at corresponding persistent memory address locations in the persistent memory, (Yashiro Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.)
and performing one or more actions on the first data and the second data to obtain the parity data;
 (Yashiro Col. 15, lines 17-18: FIG. 20 is a flowchart showing the details of the writing process. Col. 15, lines 31-32: In step S5, the new parity is formed in accordance with the equation (1)  Col. 3, lines 59-63: new parities can be calculated from the following equation (1). Old data (+) old parity (+) new data=new parity (1) where, (+) denotes the exclusive OR)
and transfer results of the transaction from the cache to the persistent memory at the first node. (Yashiro Col. 11, lines 28-32: After the new parity was formed, the new data is written into the disk apparatus and is updated. The new parity is written into the updating sector of the disk apparatus 32-5 for parities and updated.)
Yashiro does not  teach A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:  send the parity data from the first node to a parity node; 
However, Lesartre teaches A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: (Lesartre [0031] The compute nodes 202 include a Central Processing Unit (CPU) 206 to execute stored instructions. The CPU 206 can be a single core processor, a multi-core processor, or any other suitable processor.) send the parity data from the first node to a parity node; (Lesartre [0024 ]the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node )
Yashiro and Lesartre are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro and Lesartre before him or her to modify the Yashiro’s system with Lesartre’s teaching. The motivation for doing so would be that the parity node provides access the redundant data during failure of the persistent main memory to improve data protection (Lesartre abst).
	Yashiro-Lesartre teaches cache memory  (Yashiro Col. 5, line 20-22: Further, the invention has a cache memory to form the redundant information without accessing the disk apparatus of the disk array.), but Yashiro-Lesartre does not explicitly teach the cache memory as volatile transaction cache, implementing the transaction within a volatile transaction cache at the first node; volatile memory address locations; and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node.
However, Calciu teaches implementing the transaction within a volatile transaction cache at the first node; (Calciu Abst: The disclosure provides an approach for atomically executing computer instructions by a CPU of a computing device comprising non-volatile memory, the CPU configured to implement hardware transactional memory (HTM). The approach further includes marking the copied cache lines as transactional, processing the instruction to create a persistent log within non-volatile memory. [0005]caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110. For example, a variable X may be stored in NVM 112. Code may be executed by CPU 102 to modify the value of X, such as an instruction of X=5. In order to modify X, the cache line in which the current value of X is stored in NVM 112 may be brought into L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110). The value of X may then be modified in place in the L1 cache 106.) volatile memory address locations; (Calciu [0032] As indicated above, the log write would include the memory address of data being modified, as well as the new or old value of the data, depending on whether an undo or redo log is implemented. [0083] cache line addresses [0086] CPU 102 marks copied cache line(s) in block 210 as transactional.)
and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node. (Calciu [0024] A “flush” instruction (e.g., operation) may ensure that the contents of a cache are stored in NVM 112 and evicted from the cache.)
Yashiro, Lesartre and Calciu are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro, Lesartre and Calciu before him or her to modify the Yashiro-Lesartre’s system with Calciu’s teaching of HTM. The motivation for doing so would be simple substitution on one known element (volatile transaction cache) for another (general cache memory) to obtain predictable results of performing transaction in a volatile memory cache.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 5787460 A), referred herein as Yashiro,  in view of Lesartre (US 20160147620 A1) , referred herein as Lesartre, further in view of Calciu et al. (US 20190129716 A1), referred herein as Calciu, further in view of Yan et al. (US 20120023296 A1), referred herein as Yan.
Regarding Claim 8, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein determining modified volatile memory address locations in the volatile transaction cache that have been written during the transaction  (Yashiro Col. 6, lines 40-45: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus and, after that, writes the new data transferred from the upper apparatus. Col. 10, line 13-14: FIG. 8 shows a construction of the cache control section 24 in FIG. 7. Col. 10, line 30-38: In case of reading out from the cache memory 26, the contents in the indicated memory address are transferred to the bus 14 through the memory control circuit 68, buffer circuit 66, and bus control circuit 64. In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26.) (i.e. the designated address in the cache memory is the modified address locations) (Calciu [0032] As indicated above, the log write would include the memory address of data being modified, as well as the new or old value of the data, depending on whether an undo or redo log is implemented. [0083] cache line addresses [0086] CPU 102 marks copied cache line(s) in block 210 as transactional.)
Yashiro-Lesartre-Calciu does not teach includes: determining pages that have been modified within a page table, and marking volatile memory address locations of the volatile transaction cache corresponding to these pages as the modified volatile memory address locations.
	However, Yan teaches determining pages that have been modified within a page table, and marking volatile memory address locations of the volatile transaction cache corresponding to these pages as the modified volatile memory address locations (Yan [0008] In X86 processors, there is a dirty bit bookkeeping system in the page table entry for every page in the page memory. The X86 processor automatically sets the dirty bit in the page table entry if the relevant page is modified for the first time.)
Yashiro, Lesartre, Calciu and Yan are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro, Lesartre, Calciu and Yan before him or her to modify the Yashiro-Lesartre- Calciu’s system with Yan’s teaching. The motivation for doing so would be to automatically sets dirty bit in the page table if relevant page is modified to improve performance without substantially increasing overhead because the dirty bit recording system is already available in certain processors.(Yan abst)
Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 5787460 A), referred herein as Yashiro,  in view of Lesartre (US 20160147620 A1) , referred herein as Lesartre, further in view of Calciu et al. (US 20190129716 A1), referred herein as Calciu, further in view of Lubbers et al. (US 20060294300 A1) referred herein as Lubbers.
Regarding Claim 12, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein pools of storage within the volatile transaction cache (Calciu [0005] caches used along with NVM are usually volatile. 
[0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110) and the persistent memory (Lesartre [0034] The persistent main memories 210 can be combined to form a pool of non-volatile, persistent main memory.)
Yashiro-Lesartre-Calciu does not teach memory are segmented into predetermined memory regions of a predetermined size.  
	However, Lubbers teaches memory are segmented into predetermined memory regions of a predetermined size. (Lubbers [0046] data…needs to be flushed out of the cache in the buffer memory
[0049]Then, using the data buffer index and the sector offset, the address generator then computes a data buffer memory address…The data buffer address and the transfer size are written to an address, such as FIFO, of a data buffer manager.(i.e. buffer memory is volatile transaction cache)
[0050] FIG. 7 illustrates an exemplary SBL table 190 having a plurality of SBL 191 entries constructed in accordance with embodiments of the present invention. The SBL table 190 stores an SBL structure 192, 194, and 196 for each stripe on the storage media, indexing the stored data within the buffer memory 168. [0052] The maximum amount of data addressed by each SBL's 191 respective data buffer corresponds to the virtual disk stripe size)
(stripe is segmented, the volatile memory maps to the buffer and the virtual disk is segmented into stripes equivalent to the buffer memory therefore they are segmented into the regions of the predetermined size (i.e. the buffer size))
	Yashiro, Lesartre, Calciu and Lubbers are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro, Lesartre, Calciu and Lubbers before him or her to modify the Yashiro-Lesartre-Calciu’s system with Lubbers’ teaching. The motivation for doing so is atomically transacting data between the storage space and the cache. (Lubbers [0008])
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 5787460 A), referred herein as Yashiro,  in view of Lesartre (US 20160147620 A1) , referred herein as Lesartre, further in view of Calciu et al. (US 20190129716 A1), referred herein as Calciu, further in view of Giles et al. (US 10956324 B1) referred herein as Giles.
Regarding Claim 13, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, 
Yashiro-Lesartre-Calciu does not teach wherein each row within the persistent memory has an associated transaction ID.  
However, Giles teaches wherein each row within the persistent memory has an associated transaction ID. (Giles Col. 29, lines 1, 9-10: When a transaction starts ….and copy transactional values safely to PM. Co.l 30, lines 63-64: When a transaction starts, it updates a first system counter that is used as its transaction id.)
Yashiro, Lesartre, Calciu, and Giles are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro, Lesartre, Calciu and Giles before him or her to modify the Yashiro-Lesartre-Calciu’s system with Giles’ teaching. The motivation for doing so is that it provides a guaranteed transactional execution while exploiting the fast, cache hierarchy and HTM concurrency control (Giles Col. 3, lines 40-42).
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 5787460 A), referred herein as Yashiro,  in view of  Lesartre (US 20160147620 A1) , referred herein as Lesartre, further in view of Calciu et al. (US 20190129716 A1), referred herein as Calciu, as applied to Claim 1 above,  further in view of Yoon et al. (US 20160034225 A1), referred herein as Yoon and  Shveidel et al. (US 20210216531 A1), referred herein as Shveidel.
Regarding Claim 14, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, 
Yashiro-Lesartre-Calciu does not teach wherein the persistent memory contains a completed transaction ID and a current transaction ID, wherein: in response to an initiation o
However, Yoon teaches wherein a current transaction ID, where: in response to an initiation o(Yoon Abst: An example system includes a nonvolatile cache to store data received from a volatile cache. The data is associated with a transaction and the data is to be identified as durable when the transaction is committed.)  the current transaction ID is incremented at the persistent memory, as each row within the persistent memory is updated from the volatile transaction cache, its associated row transaction ID is updated with the current transaction ID, and in response to an updating of all rows associated with the transaction at the persistent memory (Yoon  [0034] In the illustrated example, the volatile cache 106 stores (or caches) data in an example volatile cache data structure 112. In the illustrated example, the volatile cache transaction manager 108 uses the volatile cache data structure 112 to track transactions (e.g., whether the transaction is uncommitted, committing, or committed) that update data in the volatile cache 106 to determine when such data is to be written back to the example nonvolatile cache 102. In the illustrated example, the example data structure 112 includes example tag fields 114, example data fields 116, example core identifier (CID) fields 122, example hardware thread identifier (HTID) fields 124, and example transaction identifier (TxID) fields 126. [0043] In the illustrated example, when a new transaction begins, the example core 130 sends a transaction begin signal (e.g., Tx_begin) to the example volatile cache transaction manager 108. Based on the transaction begin signal, the example controller 204 updates the example transaction counter 206 (e.g., increments the counter 206).)
Yoon does not teach the persistent memory contains a completed transaction ID and the completed transaction ID is updated with the current transaction ID.
However, Shveidel teaches the persistent memory contains a completed transaction ID and the completed transaction ID is updated with the current transaction ID. (Shveidel Abst: In response to performance of a transaction commit operation, bulk metadata pages are written in a transactional area of persistent memory in association with a unique transaction identifier. [0009] In certain arrangements, the transactional buffer area has an associated header, and the method further includes writing at least the unique transaction ID to the header of the transactional buffer area. The unique transaction ID corresponds to the transaction commit operation.)
	Yashiro-Lesartre-Calciu and Yoon and Shveidel are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro-Lesartre-Calciu and Yoon and Shveidel before him or her to modify the Yashiro-Lesartre-Calciu with Yoon and Shveidel. The motivation for doing so is that (Yoon [0010]) implement persistent storage that maintains states of in-memory data objects even after application and/or system failures and (Shveidel Abst) a transactional area of persistent memory in association with a unique transaction identifier.
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 5787460 A), referred herein as Yashiro,  in view of  Lesartre (US 20160147620 A1) , referred herein as Lesartre, further in view of Calciu et al. (US 20190129716 A1), referred herein as Calciu, as applied to Claim 1 above, further in view of Lubbers et al. (US 20060294300 A1) referred herein as Lubbers,  further in view of Powell (US 20060294300 A1) referred herein as Powell, further in view of Yoon et al. (US 20160034225 A1), referred herein as Yoon and Shveidel et al. (US 20210216531 A1), referred herein as Shveidel.
Regarding Claim 15, Yashiro, Lesartre and Calciu teach
The computer-implemented method of Claim 1, wherein: the first data within the modified volatile memory address locations is copied to corresponding persistent memory address locations in the persistent memory, utilizing a determined correlation, (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data) (Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.) (Col. 24, line 56-57: update said disk array with said new parity information and said new data) (i.e. update old data with new data is to copy new data to corresponding persistent memory) pools of storage within the volatile transaction cache (Calciu [0005] caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110) and the persistent memory (Lesartre [0034] The persistent main memories 210 can be combined to form a pool of non-volatile, persistent main memory.)
updates to the parity node and data transfers to the persistent memory in the first node (Lesartre [0018] the memory controller 110 will generate a transaction to the remote memory 112, resulting in generation and storage of redundant data 114, at the same time as the memory controller 110 writes to the persistent main memory 108.) (i.e. remote memory 112 as parity node)
Yashiro-Lesartre-Calciu does not teach memory are segmented into predetermined memory regions of a predetermined size.  
	However, Lubbers teaches memory are segmented into predetermined memory regions of a predetermined size. (Lubbers [0046] data…needs to be flushed out of the cache in the buffer memory
[0049]Then, using the data buffer index and the sector offset, the address generator then computes a data buffer memory address…The data buffer address and the transfer size are written to an address, such as FIFO, of a data buffer manager.(i.e. buffer memory is volatile transaction cache)
[0050] FIG. 7 illustrates an exemplary SBL table 190 having a plurality of SBL 191 entries constructed in accordance with embodiments of the present invention. The SBL table 190 stores an SBL structure 192, 194, and 196 for each stripe on the storage media, indexing the stored data within the buffer memory 168. [0052] The maximum amount of data addressed by each SBL's 191 respective data buffer corresponds to the virtual disk stripe size)
(stripe is segmented, the volatile memory maps to the buffer and the virtual disk is segmented into stripes equivalent to the buffer memory therefore they are segmented into the regions of the predetermined size (i.e. the buffer size))
	Yashiro, Lesartre, Calciu and Lubbers are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro, Lesartre, Calciu and Lubbers before him or her to modify the Yashiro-Lesartre-Calciu’s system with Lubbers’ teaching. The motivation for doing so is atomically transacting data between the storage space and the cache. (Lubbers [0008])
Yashiro-Lesartre-Calciu-Lubbers does not teach updates to the parity node and data transfers to the persistent memory in the first node are performed in a kernel space.
However, Powell teaches performed in a kernel space (Powell Abst: An operating system on a computer system can comprise a user space, which can comprise a persistent data store, and a kernel space, which can be extended by loading kernel modules. As provided herein, the kernel space can utilize kernel designated electronically addressed non-volatile memory (e.g., flash memory) to cache data from the user space persistent store, for example, upon a boot event. The kernel space can further comprise a cache controller that can be used to populate the kernel electronically addressed non-volatile memory with kernel in-memory data caches that comprise user space persistently stored data.)
Yashiro, Lesartre, Calciu, Lubbers and Powell are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro-Lesartre-Calciu-Lubbers and Powell before him or her to modify the Yashiro-Lesartre-Calciu-Lubbers with Powell’ teaching. The motivation for doing so is that the kernel space can utilize kernel designated electronically addressed non-volatile memory (e.g., flash memory) to cache data from the user space persistent store. (Powell abst)
Yashiro-Lesartre-Calciu-Lubbers-Powell does not teach 
in response to an initiation of a copying of transaction results from the volatile transaction cache to the persistent memory, and the persistent memory contains a completed transaction ID and a current transaction ID, wherein: the current transaction ID is incremented at the persistent memory, as each row within the persistent memory is updated from the volatile transaction cache, its associated row transaction ID is updated with the current transaction ID, and in response to an updating of all rows associated with the transaction at the persistent memory, the completed transaction ID is updated with the current transaction ID.
However, Yoon teaches in response to an initiation o(Yoon Abst: An example system includes a nonvolatile cache to store data received from a volatile cache. The data is associated with a transaction and the data is to be identified as durable when the transaction is committed.) the current transaction ID is incremented at the persistent memory, as each row within the persistent memory is updated from the volatile transaction cache, its associated row transaction ID is updated with the current transaction ID, and in response to an updating of all rows associated with the transaction at the persistent memory (Yoon  [0034] In the illustrated example, the volatile cache 106 stores (or caches) data in an example volatile cache data structure 112. In the illustrated example, the volatile cache transaction manager 108 uses the volatile cache data structure 112 to track transactions (e.g., whether the transaction is uncommitted, committing, or committed) that update data in the volatile cache 106 to determine when such data is to be written back to the example nonvolatile cache 102. In the illustrated example, the example data structure 112 includes example tag fields 114, example data fields 116, example core identifier (CID) fields 122, example hardware thread identifier (HTID) fields 124, and example transaction identifier (TxID) fields 126. [0043] In the illustrated example, when a new transaction begins, the example core 130 sends a transaction begin signal (e.g., Tx_begin) to the example volatile cache transaction manager 108. Based on the transaction begin signal, the example control.
Yashiro-Lesartre-Calciu-Lubbers-Powell and Yoon are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro-Lesartre-Calciu-Lubbers-Powell and Yoon before him or her to modify the Yashiro-Lesartre-Calciu-Lubbers-Powell’s system with Yoon’s teaching. The motivation for doing so is to (Yoon [0010]) implement persistent storage that maintains states of in-memory data objects even after application and/or system failures.
Yashiro-Lesartre-Calciu-Lubbers-Powell-Yoon does not teach the persistent memory contains a completed transaction ID and the completed transaction ID is updated with the current transaction ID.
However, Shveidel teaches the persistent memory contains a completed transaction ID and the completed transaction ID is updated with the current transaction ID. (Shveidel Abst: In response to performance of a transaction commit operation, bulk metadata pages are written in a transactional area of persistent memory in association with a unique transaction identifier. [0009] In certain arrangements, the transactional buffer area has an associated header, and the method further includes writing at least the unique transaction ID to the header of the transactional buffer area. The unique transaction ID corresponds to the transaction commit operation.)
	Yashiro-Lesartre-Calciu-Lubbers-Powell-Yoon and Shveidel are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yashiro-Lesartre-Calciu-Lubbers-Powell-Yoon and Shveidel before him or her to modify the Yashiro-Lesartre-Calciu-Lubbers-Powell-Yoon’s system with Shveidel’s teaching. The motivation for doing so is to have (Shveidel Abst) a transactional area of persistent memory in association with a unique transaction identifier. 
Response to Arguments
On page 9, the Applicant argues:
Claims 1-2, 4, and 6-10 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Lesartre, et al. (U.S. 2016/0147620, hereafter "Lesartre") in view of Calciu, et al. (U.S. 2019/0129716, hereafter "Calciu"). Applicant respectfully disagrees with such rejection; however, solely to expedite prosecution, independent Claim 1 has been amended to further differentiate the claim from the cited references. Particularly, independent Claim 1 has been amended to require:
…
Applicant respectfully notes that the Lesartre reference discloses that a "memory controller 110 writes the new data [directly] to persistent main memory 108," and that "the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory" to determine a delta (Paragraph [0024] - emphasis added). 
Additionally, the Calciu reference discloses that a "cache line in which the current value of X is stored in [non-volatile memory (NVM)] 112 may be brought into L1 cache 106," where "[t]he value of X may then be modified in place in the L1 cache" (Paragraph [0020] - emphasis added). Calciu also discloses that "[a] 'flush' instruction... may ensure that the contents of a cache are stored in NVM 112 and evicted from the cache" (Paragraph [0024] - emphasis added). 
However, writing incoming data directly into persistent memory and determining a delta between the incoming data and old data in persistent memory, as in Lesartre, and bringing cache lines from non-volatile memory to a cache, where the cache lines are modified and flushed back to non-volatile memory, as in Calciu, fails to teach: 
"receiving a request to perform a transaction in persistent memory at a first node; implementing the transaction within a volatile transaction cache at the first node; determining, at the first node, parity data for the transaction, including: determining modified volatile memory address locations in the volatile transaction cache that have been written during the transaction, identifying first data at the modified volatile memory address locations in the volatile transaction cache, identifying second data at corresponding persistent memory address locations in the persistent memory, and performing one or more actions on the first data and the second data to obtain the parity data; 
sending the parity data from the first node to a parity node; and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node" (emphasis added), as claimed by applicant. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on argued prior arts  for teaching the amended limitation or matter specifically challenged in the argument. Please see the instant rejections of claims 1 for more details. 
On page 10-12, the Applicant argues:
Claims depending from independent Claim 1 are also believed to be allowable based on their dependence. If an independent claim is nonobvious under 35 U.S.C. section 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071, (Fed. Cir. 1988).
Applicant does not concede or assent to the Examiner's arguments as applied to independent Claim 1 and any claim depending therefrom in the previous communication(s). Rather, the rejection of independent Claim 1 and any claim depending therefrom is deemed improper at least by virtue of the reasons set forth herein and/or claim dependency, and Applicant reserves the right to further address the grounds of rejection in this or future actions and/or applications.
Claim 3 depends from Claim 1, and Claim 18 depends from Claim 16, and therefore the rejection suffers from the same deficiencies as set forth above with respect to Claims 1 and 16.
The rejection of Claims 5, 11, and 13 applies Lesartre and Calciu as for parent Claim 1. Claims 5, 11, and 13 depend from Claim 1, and therefore the rejection suffers from the same deficiencies as set forth above with respect to Claim 1.
The rejection of Claim 12 applies Lesartre and Calciu as for parent Claim 1. Claim 12 depends from Claim 1, and therefore the rejection suffers from the same deficiencies as set forth above with respect to Claim 1.
The rejection of Claim 14 applies Lesartre and Calciu as for parent Claim 1. Claim 14 depends from Claim 1, and therefore the rejection suffers from the same deficiencies as set forth above with respect to Claim 1.
The rejection of Claim 15 applies Lesartre and Calciu as for parent Claim 1. Claim 15 depends from Claim 1, and therefore the rejection suffers from the same deficiencies as set forth above with respect to Claim 1.
Regarding the dependent claims and their dependency on the independent claim 1, the Examiner notes the instant rejection of the independent claims and the dependent claims above.

On page 11, the Applicant argues:
Claims 16-17 and 19 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Lesartre in view of Calciu. 
Applicant respectfully disagrees with the rejection for similar reasons as those argued hereinabove with respect to Claim 1. 
Claim 20 stands rejected under 35 U.S.C. 103(a) as being unpatentable over Lesartre in view of Calciu. 
Applicant respectfully disagrees with the rejection for similar reasons as those argued hereinabove with respect to Claim 1. 
Applicant’s arguments with respect to claim(s) 16, 20 have been considered but are moot because the new ground of rejection does not rely on argued prior arts for teaching the amended limitation or matter specifically challenged in the argument. Please see the instant rejections of claims 1, 16 and 20 for more details. Regarding the dependent claims and their dependency on the independent claims, the Examiner notes the instant rejection of the independent claims and the dependent claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-409898. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 4112                                                                                                                                                                                                                                                                                                                                                                                                       /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183